Citation Nr: 0820439	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-20 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for insomnia, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

D. Bredehorst






INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1981 to July 1992.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision by the Seattle, Washington RO.  In December 
2007 these matters were remanded for additional development.


FINDINGS OF FACT

1.  Insomnia was not manifested during, and is not shown to 
be related to, the veteran's service; it has been attributed 
to nonservice-connected PTSD.

2.  The veteran is not shown to have chronic fatigue 
syndrome; competent evidence relates his fatigue to his 
nonservice-connected insomnia.


CONCLUSIONS OF LAW

1.  Service connection for insomnia, to include as due to an 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2007).

2.  Service connection for fatigue, to include as due to an 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

April 2001, October 2001, and April 2002 letters (prior to 
the decision on appeal) informed the veteran of the 
information required of him to enable VA to obtain evidence 
in support of the claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  He was also 
advised to submit evidence in his possession.  Via November 
2005 and March 2008 correspondence, he was provided 
additional notice and advised of the evidence and information 
necessary to substantiate the claims.  March 2006 
correspondence provided notice regarding disability ratings 
and effective dates of awards.  See Dingess, supra.  An April 
2004 statement of the case (SOC), and March 2007 and March 
2008 supplemental SOCs (SSOCs) notified the veteran of what 
the evidence showed, of the governing legal criteria, and of 
the bases for the denial of the claims.  While complete 
notice was not provided prior to the initial adjudication of 
these claims, such defect does not affect the essential 
fairness of the adjudication process.  He has received all 
critical notice, and has had ample opportunity to participate 
in the adjudicatory process.  The claim was readjudicated 
after all critical notice was provided (See March 2008 SSOC).  
Regarding VA's duty to assist, it appears that some of the 
veteran's service medical records (SMRs) are lost.  He was 
advised of this, and while attempts at reconstruction (with 
the veteran's assistance) have resulted in some records being 
located, the file still does not include the veteran's 
service separation examination report.  All possible avenues 
of further development for the records appear exhausted; 
hence, any further attempt to secure the records would be 
pointless.  The Board recognizes that consequently there is 
an enhanced VA duty to assist the veteran in developing 
evidence to support his claims.  VA has obtained all 
pertinent/identified records that could be obtained, and 
arranged for the veteran to be examined.  The December 2007 
remand by the Board sought another VA examination.  The 
veteran canceled the examination when it was first scheduled, 
then failed to report when it was rescheduled.  He has not 
identified any pertinent records that are outstanding.  VA 
has met its enhanced duty to assist him.  It is not 
prejudicial for the Board to proceed with appellate review.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   

II. Factual Background

The veteran's available SMRs, which include reports of 
periodic examinations for airborne status in 1985 and 1987, 
are silent for complaints, findings, or diagnoses of insomnia 
or fatigue.  The latest entry in the available records is 
dated in August 1991 and, as noted, they do not include the 
separation examination report. 

The veteran's claim seeking benefits, including service 
connection for fatigue and sleep problems as due to Gulf War 
syndrome, was received in March 2001.  

Private and VA treatment records dated prior to January 2002 
contain no mention of fatigue or sleep problems. 

On January 2002 VA examination, the veteran reported that he 
had suffered from fatigue for years.  He had gained 80 pounds 
over the last 10 years, but had no constitutional problems 
other than being tired.  He noted sleeping problems, and 
reported that he typically slept four to five hours per 
night.  He had racing thoughts and was unable to get to sleep 
primarily.  The impression was fatigue likely secondary to 
primary insomnia.

On February 2002 Persian Gulf Registry examination, the 
examining physician essentially agreed with the diagnoses by 
the January 2001 VA examiner.  Given the veteran's report of 
sleep disturbance, an additional evaluation to rule out 
depression, post-traumatic stress disorder (PTSD), or an 
anxiety disorder was requested.  A psychiatric examination 
was scheduled, but the veteran failed to report.  

On January 2007 VA general medical examination, the veteran 
reported that he suffered from fatigue since 1991 and that it 
occurred gradually.  He also reported sleep disturbances, 
indicating that he had had insomnia since 1988.  It occurred 
occasionally and was manifested by difficulty falling asleep 
at night.  The examining physician indicated that for the 
veteran's complaint of fatigue there was no diagnosis because 
there was no pathology to render a diagnosis.  For insomnia, 
the diagnosis was insomnia with subjective complaint of 
difficulty to fall asleep and no objective finding.  

On February 2007 VA psychiatric evaluation for PTSD and 
insomnia, the veteran reported that he had a 15 year history 
of difficulty sleeping.  He indicated that his sleep problems 
included nightmares.  PTSD was diagnosed; persistent symptoms 
noted included increased arousal with difficulty falling 
asleep or staying asleep.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Compensation may be 
paid to any Persian Gulf War veteran "suffering from a 
chronic disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  
These may include, but are not limited to, muscle pain, joint 
pain, neurologic signs or symptoms, and symptoms involving 
the respiratory system.  See 38 C.F.R. § 3.317(b).  The 
chronic disability must have manifested either during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  Objective 
indications of a chronic disability include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome (IBS); or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi-symptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 
§ 1117(d) warrants a presumption of service-connection.  
38 C.F.R. § 3.317(a)(2)(i).  To date, VA has identified only 
three illnesses as meeting the definition of medically 
unexplained chronic multi-symptom illnesses, listed in 38 
C.F.R. § 3.317 (a)(2)(i)(B), they are: Chronic fatigue 
syndrome, fibromyalgia, and IBS.  38 U.S.C.A. § 1117.  
Chronic Fatigue Syndrome is defined by regulation.  See 
38 C.F.R. § 4.88a.  

Under these regulations, service connection may be granted on 
a presumptive basis if there is evidence (1) that the 
claimant is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi- 
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. §  3.317.

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is also noteworthy that the veteran has not established 
service connection for PTSD, and does not have a pending 
claim for such benefit.

a. Insomnia

The record shows that the veteran served in Southwest Asia 
during the Persian Gulf Era.  It is also not in dispute that 
he has subjectively reported (with medical acceptance of 
reports) sleep disturbances, including difficulty falling 
asleep/staying asleep.  However, such symptom was not noted 
in service.  Furthermore, on VA psychiatric examination in 
February 2007, the examiner concluded that the insomnia was a 
symptom of PTSD, taking it out of the purview of the 
presumptive provisions of 38 U.S.C.A. § 1117.  See 38 C.F.R. 
§ 3.317(a)(1)(ii).  As PTSD is not service connection (and 
the veteran does not have a pending claim for such benefit), 
secondary service connection is not for consideration.  See 
38 C.F.R. § 3.310.  Accordingly, there is no basis for 
finding that there is a nexus between the veteran's insomnia 
and his service or any event(s) therein.  Significantly, the 
veteran has declined further examination which was ordered to 
assist him in establishing otherwise.  In light of the 
foregoing, the preponderance of the evidence is against this 
claim, and it must be denied.   

b. Fatigue

It is unclear whether the veteran actually has fatigue.  The 
January 2007 VA examiner found no pathology to support a 
diagnosis of fatigue (the veteran has declined further 
examination to clarify uncertainty in the matter).  
Furthermore, when fatigue was recognized as a symptom shown 
(on examination in 2002), it was considered secondary to 
primary insomnia.  As insomnia is not service connected, 
secondary service connection is not for consideration.  See 
38 C.F.R. § 3.310.  

Finally, the veteran's complaints of fatigue do not meet the 
regulatory definition of chronic fatigue syndrome, i.e., all 
other conditions that can produce the symptom are not 
excluded.  See 38 C.F.R. § 4,88a(a)(2).  Consequently, 
presumptive service connection for the fatigue as a chronic 
multi-symptom illness is not warranted.  See 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(2).  A preponderance of the evidence is 
against the  claim of service connection for fatigue, 
including as due to undiagnosed illness.  Accordingly, the 
claim must be denied.


ORDER

Service connection for insomnia, to include as due to an 
undiagnosed illness is denied.

Service connection for fatigue, to include as due to an 
undiagnosed illness is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


